While I concur in other portions of the opinion, I dissent with regard to Assignment of Error I, where a statutory duty is imposed on a licensed driver/passenger accompanying and seated beside a temporary permit holder who is operating a motor vehicle.
The opinion finds that R.C. 4507.05 imposes a duty on a licensed driver who knowingly accompanies and is seated beside the temporary permit driver, although this section contains no specific language as to any duty on the licensed driver/passenger. A review of the statutes concerned with statutory construction, particularly R.C. 1.49, indicates that if a statute is ambiguous, then the court may consider the "object sought to be attained." An examination of R.C. 4507.05
does not reveal the presence of any ambiguity, nor does the majority make such finding, yet the opinion proceeds to consider the "clear objective of the statute." This decision attempts to accomplish what the legislature declined to do.
If the legislature intended to create the duty promulgated by the majority, it would have added language to R.C. 4507.05 as it did in a comparable statute, R.C. 4506.06, which states in relevant part:
"The holder of a commercial driver's temporary instruction permit may, unless otherwise disqualified, drive a commercial motor vehicle when having the permit in his actual possession and accompanied by a person who holds a valid commercial *Page 170 
driver's license valid for the type of vehicle being driven andwho occupies a seat beside the permit holder for the purpose ofgiving instruction in driving the motor vehicle * * *." (Emphasis added.)
Considering the established guidelines for statutory construction, the language of R.C. 4506.06 and the absence of a prescribed specific course of conduct in regard to the licensed driver/passenger in R.C. 4507.05, I do not agree that the statute imposes a duty on the licensed driver/passenger who accompanies a temporary permit driver who is not operating a commercial vehicle. For this court to find such a duty it is necessary to engage in the act of legislating, which the trial court properly declined to do.